DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art made of record teach or suggest an airbag module with a module cap and the module bottom that are movable toward each other along a mounting axis until they reach at first an axial pre-mounting position and then an axial final mounting position cap and the module bottom have interacting resistance contours which in an axial relative movement of the module cap and the module bottom from the pre-mounting position to the final mounting position have a predetermined mounting resistance (claim 1). A mounting resistance for latching the first and second latch means is lower than a mounting resistance of the resistance contours when transferring the airbag module from the pre-mounting position to the final mounting position (claim 7).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed August 27, 2021, with respect to claims 1 and 7 have been fully considered and are persuasive.  The rejections of claims 1 - 13 has been withdrawn. Though Jeong discloses a lid and bottom of an airbag module with latching means. The Examiner interpreted the first axial pre-mounting position as the position when the latching means are first presented (mounted together). However Jeong or any of prior art of record teach or suggest interacting 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Verley whose telephone number is (571)270-3542. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T VERLEY/Primary Examiner, Art Unit 3614